Citation Nr: 9930212	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1964 to 
February 1968, including service in the Republic of Vietnam 
(RVN) from August 1965 to November 1966.

This appeal arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran was attached to "C" Company, 1st Engineer 
Battalion, 7th Regiment, 3rd Marine Division (Reinforced) 
from August 1965 to November 1965, and participated in 
Operations STARLITE and PIRANHA against Viet Cong forces in 
the vicinity of Chu Lai, Vietnam.

3.  The veteran engaged in combat against the enemy.

4.  The veteran presently suffers from severe, chronic PTSD, 
which is related in its etiology by medical evidence to his 
combat experience in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred during his active naval 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  His statements and 
testimony assert that he was exposed to combat-related 
stressors during his service in Vietnam from 1965 to 1966, 
and medical evidence of record contains multiples diagnoses 
of PTSD which relate that condition to the veteran's claimed 
in-service stressors.  A well-grounded service connection 
claim for PTSD has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).  Accordingly, as a preliminary matter, the Board 
finds that this claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).    The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The veteran's service medical records contain no indication 
of any psychiatric condition, and do not show treatment for 
or reports of any combat injury or experience.  The veteran's 
Marine Corps personnel records show that he served as a 
combat engineer in various periods of duty from 1964 to 1968, 
although from October 1964 to November 1965, his primary duty 
is shown as motor vehicle operator.  His military specialty 
on his Report of Transfer or Discharge (DD Form 214 MC) is 
shown as combat engineer.  From July 1965 to November 1965, 
he was assigned to "C" Company, 1st Engineer Battalion, 7th 
Regiment, 3rd Marine Division (Reinforced).  That unit 
arrived in the Republic of Vietnam in August 1965.  The 
veteran's Combat History, Expeditions and Awards history 
(NAVMC 118(9)) shows that he participated in Operations 
STARLITE and PIRANHA, near Chu Lai, Vietnam, in August and 
September 1965, respectively.

The Command Chronology for the 7th Regiment, 3rd Marine 
Division (Reinforced) for the period 1-30 September 1965 
indicates that Operation PIRANHA was a full regiment-sized 
combat action.  On at least two occasions during the 
operation, caves containing enemy forces were destroyed by 
demolitions.  Fifty-nine bodies were removed from one of the 
caves.  In addition, aircraft from Marine Air Groups 11 and 
12 conducted close air support missions against suspected 
enemy positions during the operation.  Overall U.S. 
casualties for the operation are not reported, although it is 
clear that Marines were both killed and wounded.  There is no 
similar chronology in the record documenting Operation 
STARLITE, which occurred in August 1965, although the Marine 
Corps Historical Center describes it as the "[l]argest 
ground offensive of the Vietnam war for Marines."  Marine 
Corps History, Vietnam War, 
<www.usmc.mil/history.nsf/table+of+contents> (visited October 
15, 1999).  The veteran's unit received the Presidential Unit 
Citation (PUC) and Navy Unit Commendation (NUC) for its 
actions in Vietnam.  The PUC may be awarded to naval or 
Marine Corps units "for outstanding performance in action 
against an armed enemy of the United States."  See "Navy 
and Marine Corps Awards Manual," SECNAVINST 1650.1F (series) 
(emphasis added).  The Board notes that while the PUC is a 
unit, rather than individual award, its receipt may be 
significant in determining whether a veteran's claim to have 
participated in combat is considered to have been 
corroborated.  See Falk v. West, 12 Vet. App. 402, 405 
(1999).

The veteran's statements and testimony assert, inter alia, 
that he saw villagers shot as they ran from villages, and 
"helped to blow up the ones that made it to what I consider 
their bomb shelters with the explosive C-4."  During his 
testimony before the undersigned, the veteran reported that 
"60 some people" were killed by the explosion.  He also 
reported seeing U.S. personnel wounded or killed, and 
reported seeing persons he believed to be Vietnamese 
villagers "bombed, strafed and napalmed."  The veteran also 
claimed to have received a Combat Action Ribbon for his 
Vietnam service, although there is no mention of this award 
in his service records or DD Form 214.  

VA medical records include outpatient treatment records 
dating from February 1996 to January 1998, and the report of 
a psychiatric examination performed at the VA Medical Center 
(VAMC) in Las Vegas, Nevada, in March 1997.  These records 
consistently diagnose chronic severe PTSD, which is 
reportedly the result of the veteran's exposure to combat in 
Vietnam.  The incident involving demolition of a cave is not 
noted as a stressor on the veteran's March 1997 VA 
examination (although it was first reported by the veteran in 
April 1996).  Stressors which are identified include 
exchanges of small arms fire between his unit and enemy 
forces, seeing the effects of air strikes on villages, 
witnessing U.S. personnel wounded or killed, and seeing dying 
or dead civilians.

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to medical evidence diagnosing the 
condition in accordance with DSM-IV and supported by the 
findings on the examination report, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's testimony alone may establish the stressor's 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  However, "credible 
supporting evidence" of the in-service stressor cannot 
consist solely of after-the-fact reports by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

In the veteran's case, Marine Corps records indicate that the 
regiment to which the veteran was assigned conducted combat 
operations near Chu Lai, Vietnam, which included demolition 
of an enemy-held cave by explosive charges.  The veteran, who 
was reported to have a primary duty of motor vehicle operator 
at the time of the operations but had training and experience 
as a combat engineer, claims to have prepared a demolition 
charge and to have seen numerous Vietnamese dead following 
the explosion, as well as dead and wounded fellow Marines.  
His description of the location destroyed and number of enemy 
killed comports with official reports.  The law and 
regulations governing the Board's deliberations provide that 
when there is an "approximate balance" of evidence 
regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran did "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  Accordingly, his 
testimony concerning the alleged stressors, standing alone, 
shall be accepted as sufficient proof of their occurrence, if 
his testimony is "consistent with the circumstances, 
conditions, or hardships" of his service, and unless there 
is "clear and convincing evidence to the contrary."  Id.

After review, the Board finds that the veteran's reports of 
seeing dead or wounded enemy and/or civilians following U.S. 
air strikes, seeing dead or wounded Marines, and receiving 
and returning small arms fire with enemy units during 
Operations STARLITE and PIRANHA are consistent with the 
circumstances of his service in Vietnam apparent from the 7th 
Marine Regiment command chronology.  Furthermore, there is no 
clear and convincing evidence which rebuts these statements.  
Accordingly, they must be accepted as having occurred.  
38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102.  
Accordingly, since the medical evidence of record, including 
the veteran's March 1997 VA psychiatric examination, clearly 
links his diagnosis of chronic, severe PTSD to the reported 
stressors, service connection for PTSD must be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).



ORDER

Service connection for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

